Citation Nr: 1108166	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1954 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the above-referenced claims.  

In January 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's bilateral hearing loss is etiologically related to his period of active service.  

2.  The preponderance of the evidence does not show that the Veteran's current tinnitus is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2007 and June 2010, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the May 2007 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available service, VA, and private medical treatment records have been obtained.  He was afforded an appropriate VA medical examination.  There is no indication of any additional, relevant records that the RO failed to obtain.

It is noted that some of the Veteran's service records are unavailable, having been affected by a fire at the National Personnel Records Center (NPRC) in 1973.  The claims file reflects that the Veteran contacted the NPRC in October 2007 in an attempt to obtain copies of his service treatment records.  In October 2007, he received notice from the NPRC that portions of his service treatment records were destroyed in the 1973 fire.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of their case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    
Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same  probative value.

The Merits of the Claims

The Veteran essentially contends that he currently has bilateral hearing loss and tinnitus as a result of his military service.  He asserts that he was exposed to loud noises from weapons fire and to cold weather during basic training and during his service in Korea, incidents which he believes are related to his current hearing problems.  According to the Veteran he sought treatment for ear pain and ringing in his ears during his military service.  In addition, the Veteran has claimed that his audiological problems began after the in-service removal of several of his teeth.  He has essentially claimed that his audiological disorders began during his military service and continued following his separation from active duty.

The Veteran's service personnel records confirm his service in the U.S. Army from August 1954 to May 1956.  His DD 214 lists his military occupational specialty as a clerk.  These records are negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.
 
The Veteran's service medical records were obtained and are negative for a report or diagnosis of a hearing disability during service.  A June 1954 pre-induction report of medical examination shows that the clinical examination of the Veteran's hearing was generally normal; he achieved 15/15 bilaterally on whispered and spoken voice testing.  Similarly, the May 1956 separation report of medical examination shows that the clinical examination of his hearing was generally normal.  A score of 15/15 was achieved on both the whispered voice and spoken voice tests.  On the associated May 1956 report of medical history, the Veteran denied ever having any ear, nose, or throat trouble, running ears, or any other illness or injury that was not already noted on the form.  The service treatment records show that the Veteran received dental treatment; however, the associated records are negative for any reported audiologic symptomatology.  

The first evidence of record indicating a hearing disorder is found in a May 2006 private audiological evaluation report.  At that time, the Veteran reported that his hearing was last evaluated ten years prior.  He reported a history of noise exposure from jets.  In addition, the Veteran stated that he experienced mild tinnitus, which was worsening.  He underwent an audiological evaluation, which revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
55
70
LEFT
40
45
50
80
90

The Veteran was diagnosed with severe, sensorineural hearing loss in the right ear, and moderate sensorineural hearing loss in the left ear.  No opinion was provided as to the etiology of the Veteran's audiologic diagnoses.

In February 2007, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus.  He reported that his hearing loss and tinnitus both began in 1960.

Additional private medical records show further assessment and treatment of the Veteran's hearing disorders.  In August 2007, the Veteran's hearing was assessed by the same private audiologist who conducted the May 2006 private audiological evaluation.  The associated evaluation report documents the Veteran's report that his tinnitus and hearing loss were present when he left the military.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
60
80
LEFT
40
55
55
80
95

In an October 2007 letter, the private audiologist who performed the May 2006 and August 2007 audiological evaluations reiterated the Veteran's report of having hearing loss and tinnitus at the time of his separation from the military.  The audiologist confirmed that the evaluation results indicate that the Veteran has mild sloping to profound hearing loss in the right ear and borderline mild/moderate, sloping to profound hearing loss in the left ear.  The audiologist stated that the sharp slope between 2000 Hz and 3000 Hz bilaterally is compatible with exposure to noise, commonly seen in military service prior to the use of hearing protection.

Associated with the claims file are the Veteran's VA medical records, which show treatment for his hearing disorders.  An April 2008 treatment record documents the Veteran's report of having hearing loss since he was in combat in Korea fifty years prior.  In August 2008, the Veteran reported that his hearing loss and tinnitus began in 1954 after being exposed to gunfire during basic training.  He also reported that he had eight teeth removed in service; the examiner stated that the relevance of this was not clear.  In addition to the noise exposure during basic training, the Veteran stated that he was exposed to gunfire noise during military qualification exercises while stationed in Korea.  A diagnosis of sensorineural hearing loss was provided following a clinical examination.

In October 2010, the Veteran underwent a VA audiological examination, at which time the claims file was reviewed.  While the examiner noted that the Veteran underwent whispered voice and spoken voice testing at the time of his induction and separation from the military, she stated that  these tests were no longer considered valid measures of hearing sensitivity because they do not provide intensity or frequency specific information.  The examiner also highlighted that the Veteran denied ever having any ear, nose, or throat trouble on the May 1956 report of medical history.  

With regards to his audiologic symptomatology, the Veteran estimated that his hearing difficulty began approximately ten years prior; however he stated that he was unsure.  The Veteran described his military history, to include daily noise exposure from trucks without hearing protection.  He also indicated that he was exposed to noise from artillery fire, also without hearing protection.  In addition, he reported that he worked as a quality control inspector for thirty-seven years in the aerospace industry, during which he was exposed to some factory noise without the benefit of hearing protection.  As for his tinnitus, the Veteran reported that this disorder began ten years prior, without any preceding event; he stated that he just gradually became aware of the tinnitus disorder.  

The clinical examination revealed that clear ear canals and the Veteran's tympanic membranes were visualized.  On the audiologic evaluation conducted by the examiner, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
65
90
LEFT
35
50
55
85
95

The examiner diagnosed the Veteran with sensorineural hearing loss, bilaterally; she also noted the Veteran's report of recurrent tinnitus.  She opined that the Veteran's hearing loss and tinnitus are less likely than not related to in-service noise exposure.  She explained that the Veteran reported the onset of his hearing loss and tinnitus as ten years prior, which is fifty-four years after his separation from active duty.  The examiner cited a September 2005 statement from the Institute of Medicine of the National Academies, which provided

The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

The examiner noted that while the Veteran's service treatment records did not include hearing test data at either his enlistment or separation, the Veteran denied ever having any ear, nose, or throat trouble on his May 1956 separation report of medical history.  She also highlighted that no reports of hearing difficulties or ear complaints were documented in his service treatment records.  Also, she noted the May 2006 and August 2007 private audiological examinations and the private audiologist's October 2007 statement essentially that sharp sloping hearing loss is compatible with noise-induced hearing loss.  The examiner commented that sharply sloping hearing loss was not incompatible with noise-induced hearing loss, nor is it indicative of noise-induced hearing loss.  

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  While the medical evidence shows that the Veteran currently suffers from hearing loss as defined by 38 C.F.R. § 3.385 and tinnitus, such medical evidence does not demonstrate that his current hearing disorders are etiologically related to his period of active service.  In this regard, the Board notes that the Veteran's service treatment records are negative for a report or diagnosis of hearing loss or tinnitus.  Indeed, the May 1956 separation report of physical examination shows that clinical evaluation of the ears was normal.  While the whispered and spoken voice test are not necessarily a valid assessment of auditory acuity as required under 38 C.F.R. § 3.385, the May 1956 separation examination report did show that that whispered voice tests revealed hearing acuity of 15/15, bilaterally.  He essentially denied ever having any ear trouble on the associated May 1956 report of medical history.  The Veteran's separation examination report and report of medical history are highly probative as to his condition at the time of release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Thus, the Board finds that the Veteran's hearing was essentially normal during service.  

The Board highlights that the medical evidence does not show a diagnosis of sensorineural hearing loss within the meaning of VA regulations until May 2006 1992, which is approximately fifty years after the Veteran's separation from active service.  Thus, presumptive service connection is not warranted.  

The Veteran essentially maintains that his hearing loss and tinnitus first manifested during his military service, following military noise exposure and/or multiple teeth extractions.  He asserts that his disorders became progressively worse following separation.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing ringing in his ears.  See Washington v. Nicholson, 19 Vet. App. 363, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492, F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  Although the Veteran is competent to report that he has experienced hearing loss and tinnitus ever since his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this credibility determination, the Board does not find the Veteran's statements that his claimed audiologic disorders began in service and that he experienced a continuity of symptomatology to be credible.  The Board finds that while the Veteran is competent to report that he experienced audiologic symptomatology while in service, the Board finds that such report is not credible.  The Board notes that the Veteran's available service treatment records are entirely negative for any reports of audiologic symptomatology.  Indeed, the Veteran denied ever having any ear problems, running ears, or any other problems on his May 1956 separation report of medical history.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his hearing disorders.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Additionally, the Board finds that the Veteran's inconsistent statements as to the onset of his hearing symptomatology further discount the credibility of his statement that his hearing loss and tinnitus first manifested while he was on active duty.  On his initial February 2007 claim for service connection, the Veteran reported that his hearing loss and tinnitus both began in 1960, which is approximately four years following his separation from military service.  During the May 2006 private audiologic assessment, the Veteran made no reports as to the onset of his hearing disorders or to any alleged in-service acoustic trauma;  however, he indicated that he experienced noise exposure from jets.  The Board notes the Veteran reported that he worked as an quality control inspector in the aerospace industry following his separation from service, during which he was exposed to warehouse noise.  The medical evidence of record does not show any reports of an in-service onset of his hearing symptomatology until the August 2007 private audiologic evaluation, a report which the Board notes was made after the Veteran filed his February 2007 claims for service connection.  Thereafter, the Veteran reported during the October 2010 VA examination that his hearing loss and tinnitus began ten years prior, placing the onset of his symptomatology in 2000.  Essentially, the Veteran's report of an in-service onset of his hearing loss and tinnitus symptomatology is contradicted by his own lay statements and the medical record.  

Given the preponderance of the evidence in its totality, the Veteran's reports of hearing loss and tinnitus that began in service and a continuity of symptomatology are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Therefore the Veteran's statements as to the onset of his hearing loss and tinnitus and the continuity of his hearing  symptomatology are given less probative value when compared to the medical evidence and other lay evidence of record.

Even assuming, for the sake of argument, that the Veteran did experience the reported hearing symptomatology during and soon after his military service, the evidence of record is negative for a definitive and credible medical opinion that relates the claimed disorders to his military service.  As noted above, entitlement to service connection requires not only an in-service occurrence, but also a medical opinion relating the claimed disorder to the in-service disease or illness.  See Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.

In this regard, the Board acknowledges the seemingly favorable, October 2007 statement from the Veteran's private audiologist essentially that the sharp slope in hearing between 2000 Hz and 3000 Hz bilaterally is compatible with exposure to noise commonly seen in military service prior to the use of hearing protection.  Upon closer inspection, the Board finds that the private audiologist's statement does not actually provide an opinion as to the etiology of the Veteran's audiologic disorders, but instead provides a broad comparison of his test results to general audiometric findings of those who experienced noise exposure.  Thus, the audiologist's statement is speculative and does not definitively address whether the claimed disorders are related to the Veteran's military service.  See Bostain v. West, 11 Vet. App. 124, 127- 28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Additionally, the Board notes that the Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran, but that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  In this case, as discussed above, the history provided by the Veteran as to an in-service onset of his hearing loss and tinnitus is unsupported by the service treatment records.  As determined herein, the Board has concluded that the Veteran's assertions regarding the onset and continuity of hearing symptomatology since service, lack credibility and therefore are inaccurate.  See Madden v. Gobber, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The law provides that the transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Accordingly, the Board considers the private audiologist's October 2007 statement to be of limited probative value. 

In contrast, the Board finds highly probative the October 2010 VA examiner's opinion that the Veteran's hearing loss and tinnitus were less likely than not related to in-service noise exposure.  The VA examiner's opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Additionally, the Board has considered the Veteran's lay statements that his current hearing loss and tinnitus are related to his military service.  As noted above, lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  While the Board is sympathetic to the lay statements of record and believes that the Veteran is competent to report his hearing symptomatology and military experiences, he does not have the medical expertise to diagnose a audiologic disorder, nor does he have the medical expertise to provide an opinion regarding etiology.  Thus, the lay assertions are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

The Board is cognizant of its responsibilities in cases in which records in the custody of the government are allegedly missing.  See O'Hare, 1 Vet. App. at 367.  The Board's analysis was undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Given the medical evidence against the claim, for the Board to conclude that the Veteran's bilateral hearing loss and tinnitus are manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in this case weighs against the claims for service connection for bilateral hearing loss and tinnitus.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.  Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
K. OSBORNE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


